AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                                    for thH_                         EASTERN DISTRICT OF WASHINGTON

                                                       Eastern District of Washington
                                                                                                       Oct 29, 2018
                           RYAN C.,
                                                                                                          SEAN F. MCAVOY, CLERK

                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 2:17-CV-0420-JTR
       COMMISSIONER OF SOCIAL SECURITY,                               )
                                                                      )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 20, is GRANTED. The above-captioned case is REVERSED and
u
              REMANDED to the Commissioner of Social Security for further administrative proceedings pursuant to sentence four of
              42 U.S.C. § 405(g).
              Judgment is entered for Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   John T. Rodgers                                           on a stipulated motion for remand.




Date: October 29,2018                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Pam Howard
                                                                                          %\Deputy Clerk

                                                                            Pam Howard
